Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 1 of 39




                                                                Exhibit 11




                    The Legi i ac a d Effec
                                  f
                         P i a e F di g
                                i
               Fede al a d S a e Elec al P ce e

                                 P a       :
                                  P   K
                              T   a M    S
                           309 W Wa          S       ,
                                  S   1250
                                C a , IL 60606




                         “Complex Problems Solved Well”
                                  P    a A     :
                                   J.R. Ca
                            S    a T         a S
                                    PO B 93
                               Ga    C , KS 67846
                              a   @        a     .

                              D          14, 2020
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 2 of 39




                            Executive Summary



 The 2020 presidential election witnessed an unprecedented and
 coordinated public-private partnership to improperly influence the 2020
 presidential election on behalf of one particular candidate and party.

 Funded by hundreds of millions of dollars from Facebook founder Mark
 Zuckerberg and other high-tech interests, activist organizations created a
 two-tiered election system that treated voters differently depending on
 whether they lived in Democrat or Republican strongholds.

 Private monies dictated city and county election management contrary to
 both federal law and state election plans endorsed and developed by
 state legislatures with authority granted by the United States
 Constitution.

 Moreover, executive officials in swing states facilitated, through unique
 and novel contracts, the sharing of private and sensitive information
 about citizens within those states with private interests, some whom
 actively promote leftist candidates and agendas.

 This data sharing allowed direct access to data of unique political value
 to leftist causes, and created new vulnerabilities for digital manipulation
 of state electronic poll books and counting systems and machines.

 This public-private partnership in these swing states effectively placed
 g e      e      h b       he ca e to help these private interests achieve
 their objectives and to benefit the candidates of one political party.

 The Amistad Project began monitoring these activities beginning in the
 spring of 2019, originally focusing on the digital vulnerabilities of state
 election systems.

 Amistad became aware that states and local election officials failed to
 maintain the legal right to access computer logs on the machines
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 3 of 39




 counting ballots. The first step to engage any computer forensic
 examination is to gain access to machine logs, yet scores of election
 officials failed to maintain the right to even review such information,
 much less establish a method for bipartisan review.

 In effect, America purchased a complex ballot box (computer) into
 which its votes would be deposited, b did ha e he igh           e         he
 box and review the count.

 As COVID escalated in March of 2020, The Amistad Project began
 witnessing troubling efforts to undermine the integrity of the 2020 by
 assaulting laws designed to protect the integrity of the absentee ballot.

 The use of absentee ballots is uniquely vulnerable to fraud, as detailed in
 a special bipartisan congressional report authored by former President
 Jimmy Carter and James Baker.

 In-person voting occurs with trained election officials present. These
 officials deter voter intimidation and coercion and are trained to educate,
 not mislead, the voter when completing the ballot. Moreover, in-person
 voting allows for voter identification. When the ballot leaves
 government controls, new challenges are present. There are few identity
 checks and no assurance the ballot was completed without intimidation,
 coercion, inducement, or by a person other than the voter.

 Accordingly, states have basic, common-sense laws protecting the
 integrity of the absentee, advance, or mailed ballot.

 Beginning in the spring of 2020, left-leaning organizations filed a
 massive number of lawsuits to challenge these integrity laws. Lawsuits
 sought to set aside witness requirements, identification requirements,
 deadlines, delivery requirements, ballot deadlines, signature
 requirements, application requirements, and even argued that the
 Constitution required all returned ballot envelopes be postage prepaid
 due to COVID.
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 4 of 39




 Swing state governors also started issuing emergency executive orders
 shutting down in-person voting while pouring new state resources into
 encouraging persons to vote in advance.

 Polling data revealed this coordinated assault on in-person voting
 generally favored Democrat Party voters who preferred to vote in
 advance, while placing Republicans, who preferred to vote in person, at
 a disadvantage.

 These actions represent the beginning of the formation of a two-tier
 election system favoring one demographic while disadvantaging another
 demographic.

 Also in March 2020, David Plouffe, former campaign manager for
 President Barak Obama, published his book entitled A Ci i en G ide
 Defeating Donald Trump. At the time, Plouffe was working for the
 charitable initiative of Mark Zuckerberg and his wife Priscilla Chan.

 On page 81 of his book, Plouffe correctly identifies that the 2020 general
 e ec i     i c ed            a b c b b c          ee figh              he
 vote in the urban core, a key stronghold of Democrat Party votes.
 Plouffe specifically highlighted high turnouts in Milwaukee, Detroit, and
 Philadelphia as the key to a Democrat victory.

 Soon after, we witnessed the rumblings of a previously sleepy 501(c)(3)
 organization entitled the Center for Tech and Civic Life (CTCL) whose
 previous annual revenues never exceeded $1.2 million.

 CTCL began sending agents into states to recruit certain Democrat
 strongholds to prepare grants requesting monies from CTCL.

 For example, CTCL inked a $100,000 grant to the Mayor of Racine, WI
 in May of 2020 directing the Mayor to recruit four other cities (Green
 Bay, Kenosha, Madison, and Milwaukee) to develop a joint grant
 request of CTCL. This effort results in these cities submitting a
  Wi c i Safe E ec i P a             J e 15, 2020 CTCL a d, i           ,
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 5 of 39




 receiving $6.3 million to implement the plan. This privatization of
 elections undermines the Help America Vote Act (HAVA), which
 requires state election plans to be submitted to federal officials and
 approved and requires respect for equal protection by making all
 resources available equally to all voters.

 The provision of Zuckerberg-CTCL funds allowed these Democrat
 strongholds to spend roughly $47 per voter, compared to $4 to $7 per
 voter in traditionally Republican areas of the state.

 Moreover, this recruiting of targeted jurisdictions for specific
 government action and funding runs contrary to legislative election plans
 and invites government to play favorites in the election process.

 The Wi c i Safe E ec i P a               a      a h ed b he a e, and
 considered state election integrity laws as obstacles and nuisances to be
 ignored or circumvented. Moreover, CTCL retained the right, in the
 grant document, to, in its sole discretion, order all funds returned if the
 grantee cities did not conduct the election consistent with CTCL
 dictates.

 Effectively, CTCL managed the election in these five cities. And this
 plan violated state law in, at least, the following fashion:

    1) The plan circumvented voter identification requirements for
       ab e ee ba       b a e      i g c a if a          e a i defi i ely
       c fi ed d e COVID a d a e , af e Wi c i S e e C
       criticism, by ordering election clerks to not question such claims.
    2) The plan initiated the use of drop boxes for ballot collection,
       significantly breaching the chain of custody of the ballot and
       failing to maintain proper logs and reviews to ensure all properly
       cast ballots were counted and all improperly cast ballots were not
       counted.
    3) Initiated the consolidation of counting centers, justifying the flow
       of hundreds of thousands of ballots to one location and the
       marginalization of Republican poll watchers such that bipartisan
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 6 of 39




       participation in the management, handling, and counting of the
       ballots was compromised.

 These are but examples of radical changes in election processes that
 opened the door for significant fraud.

 The disparate impact of Zuckerberg funding is also present in the
 analysis of CTCL funding in Pennsylvania. Documents obtained through
 court order revealed communication between the City of Philadelphia
 and CTCL emphasizing that CTCL paid election judges in Philadelphia
 and other election officials. CTCL mandated Philadelphia to increase its
 polling locations and to use drop boxes and eventually mobile pick-up
 units. Moreover, Z c e be g       ie a     ed Phi ade hia     c e
 absentee ballots in a manner not provided for in Republican areas of the
 state.

 In Democrat Delaware County, Pennsylvania, one drop box was placed
 every four square miles and for every 4,000 voters. In the 59 counties
 carried by Trump in 2016, there was one drop box for every 1,100
 square miles and every 72,000 voters. Government encouraging a
 targeted demographic to turn out the vote is the opposite side of the
 same coin as government targeting a demographic to suppress the vote.

 This two-tiered election system allowed voters in Democrat strongholds
 to stroll down the street to vote while voters in Republican strongholds
 had to g      he e i a e       f a he e Wa d h .

 These irregularities existed wherever Zuckerberg s money was granted
 to local election officials. In effect, Mark Zuckerberg was invited into
 the counting room, and the American people were kicked out.

 Additionally, Amistad became alarmed at the new vulnerabilities created
 i     e ec i       e     i h da a ha i g ag ee e        that gave left-
 leaning third-party organizations front door access to electronic poll
 books.
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 7 of 39




 Rock the Vote and other organizations inked agreements with blue state
 election officials to enter new registrations into state poll books. Such
 agreements are unprecedented and unwise.

 Previously, voter registrations were entered solely by election clerks,
 who have three important checks on their authority. These checks are: 1)
 they must be transparent subject to FOIA and open records laws; 2) they
 are geographically limited rendering audits manageable; and 3) they are
 politically accountable. No such checks apply to Rock the Vote.

 Allowing such access creates new digital vulnerabilities easily allowing
 nefarious actors to access poll books and alter entries.

 The A i ad P ec c ce           e ea     ified b he a e f a
 contract offered b Michiga hea h di ec to a subsidiary of NGP
 VAN, a Democrat fundraiser and data services company.

 Michigan granted the COVID tracing contract to Michigan VAN as a
 subsidiary of NGP VAN. The contract allowed this leftist organization
 to demand sensitive information from Michigan citizens at the threat of
 arrest. Citizens could be ordered to turn over medical records, travel
 information, the names of associates and friends, and other information
 with a significant privacy interest and of significant monetary value to a
 political fundraiser.

 Emails later obtained through FOIA requests demonstrate Governor
 Whitmer        i ica di ec    a i       ed i    gge i g    he hea h
 department that they not directly contract with NGP VAN because of
      ib e   i ica fa     . G e       Whi e        affe ec     e ded
 NGP VAN create a Michigan subsidiary and that the subsidiary become
 a subcontractor so as to conceal NGP VAN i           e e . When this
 information became public, Whitmer claimed she was unaware of the
 agreement and faced with public pressure, she rescinded the contract.

 At this time, The Amistad Project decided to retain the services of
 Stillwater and Mr. Carlson to develop this report. Stillwater has and will
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 8 of 39




 c i e          a a c i ica    e i The A i ad P      ec      de   a di g f
 the privatization of the 2020 election.

 Stillwater has engaged in extensive research of law, procedures, city
 documents, and public documents to reveal the workings of these private
 interests directing the 2020 election.

 This report reveals those relationships and the method in which public
 officials partnered with private interests to improperly influence the
 2020 election.

 Managing elections is a core government function that cannot be trusted
 to private interests. We must not privatize our elections. Such
 privatization threatens democracy, silences the voice of the electorate,
 and undermines election integrity. These concerns should transcend
 party affiliation and this threat requires a bipartisan response. We will
 continue to expose these issues so our nation may adequately respond to
 this threat to the election process.



 -- Phill Kline, Director of the Amistad Project of the Thomas More
 Society
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 9 of 39




                                  AUTHORS PREFACE

      Using the COVID-19 flu pandemic as justification and the excuse that local
      elections lacked funding to facilitate safe elections, a well-funded network of
      foundations and non-profit organizations gave hundreds of millions of dollars of
      private funding directly to counties and municipalities across Michigan,
      Wisconsin, and Pennsylvania for electoral purposes.
      The illegitimate infusion of private funding and third-party promotion of training,
      equipment, security, staffing and reporting programs by a network of private
      nonprofits at the local level bypassed state administrative processes, violated
      legislative prerogatives codified in state Help America Vote Plans (HAVA), and
      resulted in questions about the integrity of the US electoral system.
      This report places in context and raises substantive questions about last minute
      gifting of private funding by five progressive, non-profit foundations and ten non-
      profit organizations into the local elections of swing states.
      We begin by documenting longstanding federal and state authorities through which
      elections are to be funded and administered, factually demonstrating the adequacy
      and availability of public funding for the 2020 general election.
      Because the availability of adequate public funding severely contrasted the
      narrative by the Center for Technology and Civic Life (CTCL) that private monies
      were needed for safe administration of public elections, we explored the
      background of CTCL and discovered a deep and integrated apparatus of
      progressive foundations and affiliated non-profits whose mission is to transition
      the bottom-up, electoral system of the United States to a top down, electronic
      system that centralizes voter information, interfaces with state registration
      databases, and promotes advocacy, all of which could, over time, have the capacity
      to exert strong local influence on the electoral processes of the United States.
      It is not difficult for even the most casual of observers to conclude that the presence
      of private funding in public elections simply is not a good idea. In fact, the use of
      public/private partnerships for elections is neither wise nor legal, and if allowed to
      continue unchecked will create a dependency of local governments on funding
      from a select group of people who can afford to promote their own causes.
      Our particular concern lies not with the influence of foundations and their
      cooperating non-profits, but instead with the elected officials who accessed the
      funding and Secretaries of State who understood - even enabled - the influence of
      non-profits to take place within their states.
      We leave it to the readers of this report and those in authority to investigate our
      findings, buttress the existing electoral system, or take the necessary actions to
      ensure electoral processes are truly safe and secure.
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 10 of 39




                                        Table of Contents


     1.0 BACKGROUND ............................................................................................1
        1.1 Introduction; Situation Appraisal ...................................................................... 1
        1.2 State Electoral Authority; The Help America Vote Act .................................. 1
         1.3 Supplementary Funding for Administration of 2020 General Election......... 2
         1.4 The Structure and Role of Non-Profits in Affecting Elections ...................... 3

     2.0 STATEMENT OF ISSUES ..........................................................................4
         2.1 Focus Topics .................................................................................................. 4

     3.0 CONFLICT ANALYSIS ..............................................................................7

     4.0 CONCLUDING REMARKS .....................................................................16



                                                        Tables
     Table of Private Non-profit Associations in Elections - Policy .......................................... 5
     Table of Private Non-profit Associations in Elections - Advocacy .................................... 6
     HAVA and CARES Funding Plus State Matching Funds for 2020 Elections ................... 9
     Estimated CARES Act Expenditures 20 Days Post Primary Election ............................... 9
     Government Funding and CTCL Grant Funding ................................................................ 9


                                             ATTACHMENTS
     ATTACHMENT A: Flowchart: The Relationship of Foundations and Non-profit
                   Organizations Involved in US Electoral Policy
     ATTACHMENT B: Charts, Graphs, and Tables




                                                             i
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 11 of 39




        1.0 BACKGROUND

        1.1 Situation Appraisal -
        Disruption of the 2020 US general election can be traced to infusion of private funding
        from non-profit foundations and organizations to local counties and municipalities of
        swing states. The injection of hundreds of millions of dollars in early summer of 2020
        violated legislatively adopted regulatory plans, bypassed adequately funded state electoral
        programs, and resulted in an unbalanced distribution of funding among precincts.
        The early infusion of funding and non-profit advisory services, when combined with
        errant directives from senior state electoral officials, confused and encouraged county
        officials into appointing untrained personal, installing unapproved ballot processing
        equipment, illegitimately relocating precincts or ballot boxes, or otherwise making
        decisions that had a disparate influence on specific voting blocs of swing states.
        Ultimately, infusion of private funding brought about a nationwide level of confusion that
        has resulted in lawsuits that has led to a loss of confidence in the US electoral system.
        This report explores the legitimacy, legality, and wisdom of blending the governmental
        administration of elections with the influence brought about by embracing private/public
        partnership through grants into elections. Historically, public officials have been skeptical
        of lowering the bright line distinction between the public and private sectors - and the
        example of disruption caused by private funding into Michigan, Wisconsin, and
        Pennsylvania during the 2020 elections demonstrates why.
        Having demonstrated the adequacy of existing federal appropriations and the soundness
        of the existing electoral framework, we then explore the background, structure, and
        mission of a foundation/non-profit apparatus whose mission is to erode confidence in US
        electoral processes, blend government and private sector functions, and gain access to
        state-by-state voter information.
        Following a review of the adequacy of public funding and the structure and intent of non-
        profits and foundations to access state databases and influence elections, we then present
        data to demonstrate that the infusion of private funding in the 2020 election cycle had a
        disparate and political end to increase the total number of votes in select Democrat
        leaning precincts.
        1.2 State Electoral Authority; The Help America Vote Act -
        The authority to administer state and federal elections is the sole prerogative of the
        Michigan, Wisconsin, Pennsylvania, and other state legislatures.1 These state legislatures
        maintain authority to enact statutes, make fiscal appropriations, and delegate
        responsibility to executive electoral commissions - who in turn are responsible for the
        integrity, security, and administration of elections throughout the state.




  1   U.S. Const. Art. I, § 4



                                                   1
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 12 of 39




        State electoral commissions who receive Help America Vote Act HAVA funding enact
        policies, support county and municipal officials in their individual precincts, and have a
        responsibility to administer policy in accordance with the HAVA and Elections Assistance
        Commission (EAC) mandates and standards. The mechanism for ensuring electoral policy
        administration at the state and county level is the legislatively appointed state HAVA
        implementation plan. The states of Michigan,2 Wisconsin,3 and Pennsylvania4 all have a
        longstanding regulatory system based upon certified HAVA Plans that govern elections
        and implement electoral policies. For their part, counties and municipalities who receive
        HAVA funding are required to maintain HAVA compliance agreements with their
        respective state.
        The state HAVA implementation plans contain specific requirements and protocols for:
        1) ensuring the security and integrity of voter information systems; 2) effecting voter
        communication; 3) recruiting and training poll workers; 4) enacting plans to improve voter
        access; and 5) auditing and reporting under HAVA funding programs.5,6
        Preparation and revision of State HAVA implementation plans are subject to the
        Administrative Procedure Act (APA) of the individual states. State APA procedures
        impose public notification, opportunities for public comment, and other protective,
        procedural constraints on electoral commissions before HAVA implementation plans may
        legitimately be enacted or substantively modified. Promoting or undertaking activities
        outside the HAVA system bypasses state APA procedures and violates state APA
        requirements.
        1.3 Supplementary Funding for Administration of 2020 General Election -
        On March 27, 2020, the Congress enacted the Coronavirus Aid Relief and Economic
        Security (CARES) Act7,8 which appropriated an additional $400 million dollars to the
        EAC for dissemination to the states:
                  to prevent, prepare for, and respond to coronavirus, domestically or
                 internationally, for the 2020 Federal election cycle.
        The CARES Act requires state agencies to coordinate with the Pandemic Response
        Accountability Committee, and funding from the CARES Act was to be disseminated to
        counties through the HAVA state implementation system. In response to mounting
        election-related costs from COVID-19, some states appropriated even more funding for
        administration of county and municipal elections. In Wisconsin, the state legislature




  2   Certified Michigan HAVA State Plan of 2003. Terri Lynn Land Secretary. FR Vol. 69 No. 57 March 24 2004
  3   Certified Wisconsin HAVA State Plan of 2003. WI Elections Board. FR Vol. 69 No. 57 March 24 2004
  4
      Certified Pennsylvania HAVA State Plan of 2003. Edward Rendell Governor, P.A. Cortes Secretary FR Vol. 69 No. 57
      March 24 2004
  5   41 CFR Part 105-71. Uniform Administrative Requirements for Grants and Cooperative Agreements with State and
      Local Governments
  6   OMB Circular A 133 Audits of States, Local Governments and Non Profit Organizations, June, 2003
  7   Elections Assistance Commission. Plans for Use of CARES Act Funds. Report to Pandemic Response Committee.
  8   Federal Election Assistance Commission. Post Primary CARES Act Expenditure Report. September 22, 2020



                                                            2
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 13 of 39




         funded an aid program called Wisconsin Routes to Recovery.9 The Routes to Recovery
         program was enacted to reimburse local governments for unbudgeted expenditures due to
         the COVID-19 pandemic.

         In late November 2020, Wisconsin reported that of its 1,850 municipalities, only 1,265
         had applied for CARES election funding. After the November general election, Wisconsin
         reported a CARES funding surplus of $1,198,511. 10 As of November 23, 2020,
         Pennsylvania reported surplus CARES funds of $953,839.11 As of this report, Michigan
         had not submitted a November report to the EAC as required; however, following the
         primary election Michigan CARES had a fund surplus of $4,663,819.12

         During the same timeframe, the Wisconsin municipalities of Racine, Madison,
         Milwaukee, Green Bay, and Kenosha actively pursued private grant funding from the
         Center for Technology and Civic Life (CTCL) for funding of elections expenses that
         included equipment, salary, training, and even a $250,000 motor home. 13 The grant
         applications, governmental approval documents, and other information was previously
         reported by STS.14

         Because adequate funding for elections administration was available in Michigan,
         Wisconsin, and Pennsylvania, the CTCL narrative that it needed to provide funding for
         safe and secure elections was at best naïve, and at worst, an outright falsehood. The
         presence of ample sources of public funding rendered the infusion of any private funding
         unjustified, unnecessary, and disruptive to electoral processes.
         1.4 The Structure and Role of Non-profits in Affecting Elections -
         Shortly following the inauguration of President Obama in 2009, a network of special-use
         non-profit organizations was created to collect, aggregate, and analyze information
         collected from third party users, such as Turbo Vote, who have access to state databases
         for the purpose of influencing US elections and electoral policy. These well-funded non-
         profits share leadership, are centrally coordinated, and have the common mission of
         amassing and analyzing voter information to influence campaigns, promote activism, and
         affect elections. Attachment A presents an organizational chart of foundations and non-
         profits involved in US electoral policy.
         The multiple layered, special-use non-profit model also provides an outward appearance
         of strength, assures political cover for donors, and affords a convenient conduit to quickly
         channel funding to loosely knit street activists. This special-use non-profit apparatus is
         not unique to elections, as progressive activists have been using similar networks to
         influence public lands policy, for expansion of the environmental movement, and in
         influence of administrative government policy.15

  9    Guidance. Wisconsin Routes to Recovery Reimbursement Program. September 25 2020
  10   Wisconsin Cares Nov 23 Report
  11   Pennsylvania Cares Nov 23 Report
  12   Michigan Cares Aug 24 Report
  13   Wisconsin Safe Voting Plan
  14   STS Timeline of Electoral Activities FINAL12/14/20
  15   The Chain of Command. How Billionaires and Foundations Control Environmental Movement. US Senate Report July
       30 2014



                                                           3
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 14 of 39




         The multi-level non-profit structure also affords a convenient way to shield donors,
         because non-profits can shift resources among themselves, making tracing and discovery
         more difficult and time consuming. Specialization also gives a perception of separation
         and impartiality, traits which are particularly important for those non-profits who seek to
         influence electoral policy, promote academic standards, or influence cyber security policy.

         2.0 STATEMENT OF ISSUES
         2.1 Focus Topics -
                 1) Whether state certified HAVA implementation plans or state legislative
                    prerogatives were compromised through the infusion of private grants
                    from the Center for Technology and Civic Life (CTCL) into local
                    elections;
                 2) If appropriations from federal, state, or local sources were sufficient to
                    completely fund the 2020 general election, rendering funding from
                    public/private partnerships unnecessary;
                 3) Whether the reporting and claw back provisions in private grant
                    agreements between CTCL and local governments presents a future audit,
                    bonding, or pension liability to counties who received the CTCL grants.16




  16   41 CFR Part 105-71. Uniform Administrative Requirements for Grants and Cooperative Agreements with State and
       Local Governments



                                                             4
                                                   Private Non-profit Associations Involved in Elections - Policy

              Organization                              Function                                                Key People                          Funders

                                 Governmental Association of State Secretaries                  David Becker - CEO                            Democracy Works
                                 Access to motor vehicle information                            Pam Anderson - EO of Colorado County
                Electronic
                                 Promotes centralized access and sharing of state               Clerks
               Registration
                                 registration and motor vehicle databases                       Kevin Kennedy - Former Wisconsin Chief
               Information
                                 Funded by states; subject to IRS Instrumentalities rules       Election official
              Center (ERIC)
                                 and FOIA


                                 Promotes comprehensive at-home voting and mail-in              Co-Chair Jocelyn Benson, Michigan             Democracy Fund
                                 balloting                                                      Tiana Epps-Johnson - CTCL                     Center for Civic Design
             National Vote at    Bypasses HAVA State Plans and commissions by                   Carolyn De Witt - Rock the Vote               Rock the Vote
             Home Institute      pro iding pri a el genera ed ool ki         and                Dana Chisnel - Center for Civic Design
                 (NVHI)            calc la or    o ed ca e local official in elec ion           Jake Matilsky - Center for Secure & Modern
                                 administration                                                 Elections
                                                                                                Jennifer Morrell - Democracy Fund
                                                                                                Seth Flaxman - Democracy Works




5
                                 Founded by Tianna Epps-Johnson                                 Tiana Epps-Johnson - Executive Director and   Knight Foundation
                                 CTCL promotes national API interface agreements                Founder*                                      Skoll Foundation
                                 between federal, state, and local systems                      Whitney May - Government Services             The Democracy Fund
                                 Bypasses state HAVA training requirements by                   Department*                                   Rockefeller Brothers
                                 providing tool kits and education                              Donny Bridges - Civic Data Department*        Fund




    POLICY
                 Center for
              Technology and     Circumvents state appropriations by providing grant                                                          Mark Zuckerberg and
             Civic Life (CTCL)   funding to local counties                                                                                    Priscilla Chan
                                 Collects and analyzes voter information from local
                                 county clerks                                                *previously employed by New Organizing
                                 Grants contain future liabilities for counties and present   Institute
                                 audit issues
                                 Data sharing with Big Tech, Face Book, and Google

                                 Research arm of electoral non-profits                          Dana Chisnel - Director                       Democracy Fund
                                 Drives government policy through white papers, security        Whitney Quesenbery - CTCL                     MacArthur Foundation
              Center for Civic   standards, and science                                         Tiana Epps Johnson - CTCL                     Center for Secure and
                  Design         Promotes intergovernmental data sharing and automatic          Katy Peterson - Democracy Works               Modern Elections
                                 voter registration                                             Jennifer Morrell - Democracy Fund             Mark Zuckerberg and
                                                                                                                                              Priscilla Chan
                                 Election policy at state and local level                       Jake Matilssky - Director                     New Venture Fund
             Center for Secure
                                 Promotes voter registration at state and federal
               and Modern
                                 government offices and during social program
                Elections
                                 enrollment
                                                                                                                                                                        Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 15 of 39
                                                 Private Non-profit Associations Involved in Elections -Advocacy

                Organization                                Function                                                   Key People                   Funders

                                  Created in 2005; rebranded in 2012                                    Dana Chisnel                             Democracy Fund
                                  Third party aggregation of voter information                                                                   Knight Foundation
                   US Vote        Maintains database of public officials for advocacy                                                            Pew Trust
                  Foundation      Advocates for federal absentee voting                                                                          Carnegie
                                  Data aggregator for other non-profits                                                                          JEHI Foundation



                                  Promotes mail in and absentee voting for all 50 states                Seth Flaxman - Also sits on NVHI Board
                                  Targets and recruits college students                                 Trey Grayson
                                  Collects and aggregates information from users accessing
               Democracy Works;   websites
                dba Turbo Vote    Model integrated and replicated throughout several states (with
                                  name changes)




6
    ADVOCACY
                                    Rock      ac i el recr i college den and inner-city youth           Carolyn DeWitt - Director
                                  for activism                                                          Jeff Ayeroff - Founder
                                  Affiliated with 300 academic institutions and colleges              Board Members:
                                  Collector and aggregator of information                               Wayne Jordan
                                  Has third party access to Pennsylvania voter registration system      Michael Skolnick
                 Rock the Vote    Promo e      f ll in egra ion of state API registration databases     DeRay Mckesson - National BLM Leader
                    (RTV)         Remote access for batch loading of voter information                  and Co-Founder of Campaign Zero and
                                                                                                        Our States.org.
                                                                                                        Jesse Moore - Founder Common Thread
                                                                                                        Strategies
                                                                                                                                                                     Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 16 of 39
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 17 of 39




     3.0 CONFLICT ANALYSIS -
        I. Injection of private funding into county and municipal elections
           circumvents State and Federal appropriations processes, violates
           protocols in HAVA state implementation plans, and results in
           inaccurate reporting under HAVA 254(a)(5):
             a. The Help America Vote Act (HAVA) prescribes an
                intergovernmental administrative process that includes the U.S.
                Election Assistance Commission (EAC), state legislatures, and
                delegated state commissions.
             b. The authority for administration of HAVA mandates and for HAVA
                and CARES Act appropriation funding is prescribed in the
                Michigan, Wisconsin, and Pennsylvania state certified HAVA
                plans.
             c. The individual state HAVA implementation plans incorporate
                detailed requirements for the 13 HAVA categories, including
                election security protocols; standards for voter systems; equipment
                procurement requirements; voter and electoral official training
                procedures; provisional voting and balloting processes; provisions
                to improve voting access; mail-in voter registration requirements;
                voter complaint resolution protocols; and appropriations
                monitoring, auditing and reporting protocols. The state HAVA
                implementation plans provide measures to upgrade voter systems,
                standards for database integrity, methods of voter communication,
                requirements for recruitment and training of poll workers, and many
                other policies to be implemented by elected officials at the local
                level.
             d. The claw back and reporting provisions in contracts between CTCL
                and local counties and municipalities, if exercised, will result in
                inaccurate recordkeeping and state reporting under HAVA 254(a)(5)
                and the Uniform Administrative Requirements for Grants and
                Cooperative Agreements with State and Local Governments at 41
                CFR Part 105-71.
             e. The claw back language in the CTCL agreements represents a long-
                term, contingent liability for counties and municipalities who
                received the CTCL grants. These liabilities pose long-term audit,
                bonding, or pension risks to those counties who received CTCL
                grants.
             f.   Scaled up across the 15 states of known CTCL grant funding
                  activity, the inaccuracies in state/federal HAVA Title II reporting
                  and auditing resulting from unreported funding or claw back
                  provisions is substantial.
             g. The appropriate mechanism for charitable donations for electoral
                purposes is through donations earmarked into the general fund of
                the individual state legislatures. There is no state or federal statutory
                authority for counties, municipalities, or other local electoral
                jurisdictions to solicit, receive, or appropriate private funding
                outside of state HAVA implementation plans.




                                                  7
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 18 of 39




              II. HAVA, CARES, and state appropriations for local elections in
                  Michigan, Wisconsin and Pennsylvania were sufficient to fund
                  administration of the entire 2020 election cycle, rendering CTCL
                  funding unnecessary:
                     a. Public appropriations for federal elections through the U.S. Election
                        Assistance Commission (EAC) and state matching funds are the only
                        legitimate funding sources for administration of U.S. elections. State-
                        level funding formulas provide for proportional and equitable
                        allocation of funds across electoral precincts, ensuring resources are
                        evenly distributed so as not to result in funding disparities.
                     b. For the 2020 general election, federal and state appropriations for
                        administration of local elections were substantially augmented to
                        account for the COVID-19 pandemic.
                     c. Additional COVID-19 pandemic response funding for election
                        administration was made available through state appropriations and
                        similar allocations of public funding. As example, the State of
                        Wisconsin used CARES Act funding and state matches for its Routes
                        to Recovery Program.
                     d. The combination of the HAVA and CARES Act funding, along with
                        any state matches, was more than adequate for electoral operations,
                        upgrade of election-specific hardware and software, cybersecurity,
                        training for voter and elections officials, and COVID-19 specific
                        needs. The infusion of private funding was unnecessary. (Tables 1, 2,
                        and 3)
                     e. Local electoral officials in Michigan who performed due diligence
                        on CTCL grants observed the sufficiency of CARES Act funding
                        and remarked as to the non-necessity of CTCL grants. As example,
                        Michigan Oakland Co n Clerk Li a Bro n decided no o eek
                        CTCL funding stating: We already had an opportunity through the
                        CARES Act to get extra equipment and things we would need at the
                        county level. It seemed to me that they were offering up the same
                        sort of thing. 17
                     f.   The December 2019 HAVA Title II 251 Report to the EAC from
                          Michigan Secretary Jocelyn Benson documented an unexpended
                          HAVA surplus for administration of statewide elections of
                          $1,285,975.18 The public record also indicates that Secretary Benson
                          was aware of the availability of adequate public funding for
                          dissemination to Ann Arbor, Flint, Lansing, East Lansing, Muskegon,
                          Pontiac, Romulus, Kalamazoo, and Saginaw            jurisdictions that
                          received CTCL grants.
                     g. On April 13, 2020 Michigan Secretary Benson corresponded with the
                        EAC and certified the use of $11,299,561 CARES funding for
                        COVID-19 electoral administration. This stands in stark contrast to
                        Secretary Bensons public advocacy for CTCL and its funding, and
                        ultimately the CARES funding solicited by Secretary Benson was
                        unspent and supplanted by CTCL grants.19

  17   Benson acc sed of letting partisan operati es infl ence election. Detroit News. October 6, 2020.
  18   Michigan HAVA 251 Funds Report. December 2019.
  19   Bureau of Elections Audit Report Michigan Auditor



                                                               8
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 19 of 39




                    h. The 2016 IRS Form 990 for the Southern Law and Poverty Center
                       lists Michigan Secretary Jocelyn Benson as the Director of that non-
                       profit corporation.
                    i.   Concerns with CTCL funding include lack of public accountability,
                         no state legislative or EAC oversight, and agreements that require
                         reporting of voter information from county clerks back to a non-
                         governmental organization.


               Table 1 - HAVA and CARES Funding Plus State Matching Funds for 2020 Elections20
                   2019 HAVA             Election        Match          CARES          Match           Total
                    Carryover            Security
          MI        $6,635,744         $12,053,705     $2,410,741      $11,299,561   $2,259,912      $34,689,663
          MN        $6,548,440          $7,418,672     $1,483,734      $6,958,233    $1,391,647      $23,800,726
          PA        $3,531,998         $15,175,567     $3,035,113      $14,233,603   $2,844,721      $38,821,002
          WI        $4,316,403          $7,850,124     $1,570,025      $7,362,345    $1,472,469      $22,531,366



                  Table 2 - Estimated CARES Act Expenditures 20 Days Post Primary Election 21
                   Amount           State Match        Initial Total          Estimated        Available Funds
                 Appropriated                           Available            Expenditure
         MI        $11,299,561         $2,249,551       $13,549,112            $6,821,392         $6,727,720
                                                                                                     49%
         MN        $6,958,233          $1,386,122       $8,344,355              $363,867          $7,980,488
                                                                                                     92%
         PA        $14,233,603         $2,831,101       $17,064,704            $3,511,525         $13,553,179
                                                                                                     79%
         WI        $7,362,345          $1,472,469       $8,834,814             $3,228,484         $5,303,330
                                                                                                     60%



                             Table 3    Government Funding and CTCL Grant Funding
                     2020 HAVA + CARES Funding22                              2020 CTCL Grants23, 24
         MI                       $28,023,919                                   $6,369,753 (22.7%)
         MN                       $17,252,286                                   $2,297,342 (13.3%)
         PA                       $35,289,004                                   $15,824,895 (44.8%)
         WI                       $18,254,963                                   $6,946,767 (38.1%)




  20
       Election Assistance Commission Election Security Grant Funding Chart July 16, 2020 and Election Assistance
       Commission CARES Grant Funding Chart July 22, 2020
  21   ESTIMATED CARES Act Expenditures As Reported in 20 Day Post Primary Reports (September 22, 2020 Update)
  22   Includes federal funding + state matching funds; does not include 2019 carryover.
  23   CTCL grant dollar amount accompanied with size as a percentage of total government funding for the state.
  24   CTCL grant values must be viewed as approximate because the numbers reported by news sources and local
       governments vary, and grant awards continue.



                                                            9
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 20 of 39




              III. When evaluated in context of the 2016 presidential election,
                   CTCL grant funding patterns demonstrate clear partisanship in
                   grant funding awards:
                     a. A review of data for the 2020 CTCL grant-making actions in
                        Michigan, Wisconsin, and Pennsylvania, along with 2016
                        presidential election voting records for recipients of CTCL grants
                        reveals a distinct pattern of greater funding to jurisdictions where
                        candidate Hillary Clinton won versus grant-receiving jurisdictions
                        where candidate Donald Trump won. While CTCL maintains that it
                        is a non-partisan organization and its grants are available to all local
                        jurisdictions, the grant pattern is understood to have a distinct color
                        of partisanship. Attachment B contains charts, graphs, and a table
                        supporting this conclusion.
                     b. Michigan - CTCL awarded eleven grants in Michigan. Recipient
                        cities were Detroit ($3,512,000); Lansing ($443,742); East Lansing
                        ($43,850); Flint ($475,625); Ann Arbor ($417,000); Muskegon
                        ($433,580); Pontiac ($405,564); Romulus ($16,645); Kalamazoo
                        ($218,869); and Saginaw ($402,878). In the 2016 election, only
                        Saginaw was won by candidate Donald Trump; the remainder were
                        won by candidate Hillary Clinton. In total, $5,939,235 was awarded
                        to the ten jurisdictions where candidate Clinton won and only
                        $402,878 where candidate Trump won.25
                     c. Pennsylvania - CTCL awarded seven grants in Pennsylvania. Three
                        of these grants were awarded to the cities of Philadelphia
                        ($10,016,074); Erie ($148,729); and Lancaster ($474,202). Five
                        grants were awarded to counties: Wayne County ($25,000);
                        Northumberland County ($44,811); Center County ($863,828);
                        Delaware County ($2,200,000); and Allegheny County ($2,052,251).
                        A total of $13,063,828 (94.7%) went to jurisdictions where candidate
                        Hillary Clinton won in the 2016 presidential election; only $692,742
                        (5.3%) went to jurisdictions where candidate Donald Trump won in
                        2016.26
                     d. Wisconsin - CTCL awarded multiple grants to five Wisconsin cities:
                        Milwaukee - two for a total of $2,164,500; Madison - two for a total
                        of $1,281,788; Green Bay - two for a total of $1,625,600; Racine -
                        two for a total of $1,002,100; and Kenosha - two for a total of
                        $872,779. The $60,000 grant to Racine is what remained of a
                        $100,000 CTCL grant to that municipality which included a
                        stipulation that Racine would distribute a $10,000 sub-grant to each
                        of the other four cities. This placed Racine in the position of being an
                        agent for CTCL with the purpose of distributing grant moneys.27,28




  25   CTCL Grant Charts
  26   CTCL Grant Chart
  27   Wisconsin Safe Voting Plan. June 15, 2020
  28   CTCL Grant Chart



                                                         10
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 21 of 39




        IV. Systemic mismanagement of voter registration databases and
            verification processes in Michigan and Pennsylvania deprived
            voters in the 2020 general election of a free and fair election:
             a. Registration is the first essential step in verifying legitimate voters,
                and protection of the state registration database is necessary to
                ensure the accuracy of voter rolls. The secretaries of Michigan and
                Pennsylvania allowed flawed administrative procedures that gave
                third party access to state voter information in the QVF and SURE
                systems. The voter registration databases of both Michigan and
                Pennsylvania fail to fully comply with the Help America Vote Act
                (HAVA) standards required by National Institutes of Standards
                (NIST) for certified technologic security.
             b. HAVA established the U.S. Election Assistance Commission
                (EAC) which provides funding to states, sets requirements for
                administration of elections, and identifies NIST as the agency
                charged with setting performance standards for:
                   1. Systems maintaining Personally Identifiable Information
                       (PII) in voter registration databases, and;
                   2. Voting systems allowing votes to be cast, tabulated, and
                       reported.
                   3. Requires states to ensure data exchanges between state
                       dri er regi ra ion and licen ing da aba e and he
                       Social Security Administration databases.
             c. HAVA Section 303, Computerized statewide voter registration list
                requirements and requirements for voters who register by mail
                requires those states receiving HAVA funding to secure their state-
                wide voter registration databases.
             d. HAVA Section 303(a)(5)(F) requires states receiving federal funds
                to ensure protection of voter Social Security information. This
                Section explicitly requires that protection protocols extend to all
                state employees and state contractors who have access to the
                Michigan QVF and Pennsylvania SURE systems.
                   1   Michigan has entered into an API contract with the third-
                       party, non-profit Rock the Vote (RTV) granting RTV
                       remote access to the QVF database. As of 2020, the public
                       record is silent on Michigan cer ifica ion ha RTV ha
                       adhered to Michigan or NIST standards to protect
                       information or assure compliance with Michigan
                       technologic security standards. A review of the RTV
                       contract indicates the last RTV audit was conducted in
                       2018. The absence a certification of compliance for RTVs
                       access to QVF could pose a security risk to the state voter
                       information system. There is no assurance that the voter
                       rolls are only populated with legal, Michigan voters nor is
                       there assurance that voter data has not been exfiltrated or
                       misused.




                                                 11
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 22 of 39




                           2. A comprehensive review of Michigan          e of hird-party
                              contractors accessing the registration databases is needed,
                              along with an Organizational Conflict of Interest (OCI)
                              risk review of Michigan election staff who have access to
                              the registration database. The OCI review is a central
                              component of NIST standards.
                           3. In 2005, the Pennsylvania Legislature certified a state
                              HAVA plan that enabled access to federal funds.
                              Pennsylvania then used federal funding to establish its
                              Statewide Uniform Registry of Electors (SURE) system,
                              the repository for sensitive voter information. The
                              Pennsylvania state HAVA plan is silent regarding
                              whether their SURE system is secure and correctly
                              manages Social Security Administration (SSA)
                              information as required by HAVA. In a press release
                              dated September 2016, the non-profit Rock the Vote is
                              documented to have an application linked to 25,000
                               partners. The public record is silent as to how the
                              Pennsylvania Secretary ensures certification of its
                              registration system for RTV 25,000 partners. Without
                              public review, it is not possible to ascertain the security of
                              the Pennsylvania SURE system under HAVA and NIST.
                           4. In an audit cover letter of the Pennsylvania SURE system
                              performed between January 2016 and April, 2019
                              Pennsylvania Auditor General Eugene DePasquale issued
                              a scathing letter to Governor Wolf of noncompliance of
                              the SURE system with HAVA and federal auditing
                              standards, excessive redactions by Pennsylvania
                              Secretary of State, and impediments to the auditing
                              process by the Pennsylvania Department of
                              Transportation. The public record is silent as to whether
                              in 2020 Secretary Boockvar remedied any of
                              noncompliance issues prior to the 2020 election.
                              Pennsylvania Secretary of State Boockvar has deep
                              affiliations with far left voting related advocacy groups.29

             V. M ch ga       2020 electoral administration and tabulation of
                election results is fatally flawed and involves potentially fraudulent
                use of federal funds to implement and maintain their HAVA state
                Plan:30
                    a. The Help America Vote Act (HAVA) prescribes an
                       intergovernmental administrative process that includes the US
                       election assistance Commission (EAC), state legislators and
                       delegated state commissions. HAVA establishes the EAC, provides
                       funding to states, sets requirements for election administration, and
                       identifies the National Institute of Standards (NIST) as the agency
                       charged was setting performance standards for voting systems.

  29   Performance Audit Report Pennsylvania Auditor General 121919
  30   FR Vol. 69, No 57. Wednesday, March 24, 2004; HAVA 101 (d), 301, 302, and 303.



                                                           12
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 23 of 39




                     b. Based on the Michigan HAVA implementation plan the state
                        obtained an excess of $71 million in federal funding for fiscal years
                        2004 - 2006 to establish voter training, voting systems, and a
                        statewide voter registration database.
                     c. Section 101 (d) of HAVA specifies that funds are to be used to train
                        election officials and poll workers. In section 905 (a) HAVA
                        describes criminal penalties for individuals who conspire to
                        deprive voters of a fair election. HAVA also cites the 42 USC
                        1973i (c), which defines coercion, blocking of poll locations, and
                        other forms of voter intimidation or denial of access or voting
                        monitoring as being potential criminal violations. Based on
                        observed behavior captured on video and news reporting, Michigan
                        poll workers, election officials, and election staff demonstrated a
                        lack of training in conflict with the HAVA law and the 1965 Voting
                        Rights Act of 1965.
                     d. Registration is the first critical step in determining who in this state
                        can vote in an election. Protecting the registration rolls of voters is
                        the first critical step in assuring a legal, accurate, election result.
                        HAVA section 303 (a)(3) requires a state to provide technological
                        security of state-wide Social Security information of voters. This
                        section specifically requires these protections extend to all state
                        employees and state contractors who work with voter data. The
                        State of Michigan, in its HAVA plan, states that the Department of
                        Technology, Management, and Budget (DTMB) governs
                        technology contracts in Michigan. Michigan has entered into a
                        state contract with Rock the Vote (RTV) granting that third
                        party non-profit organization access to the QVF database.31 As
                        of mid-2020, there is no record that RTV has adhered to Michigan
                        standards to protect voter information in the QVF, complied with
                        Michigan technological security standards, or other standards that
                        assures HAVA compliance. A comprehensive review of Michigan's
                        use of third-party contractors assessing the registration is needed to
                        assess the risk.

              VI. Infusion of private funding into electoral processes has altered the
                  times, manner and places established by HAVA Plans and
                  longstanding electoral practices in which elections were
                  conducted.
                     a. In Wisconsin, an elector who is Indefinitely Confined due to age,
                        physical illness, or infirmity - or is disabled for an indefinite period
                        - may by signing a statement to that effect that an absentee ballot be
                        sent to the elector automatically for every election. The application
                        form and instructions are prescribed by the Wisconsin Elections
                        Commission and must furnished upon request to any elector by each
                        municipality.32




  31   Michigan RTV Contract
  32   Indefinitely Confined Report



                                                         13
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 24 of 39




                     b. High Speed Tabulators, Scanners, High Speed Industrial Printers,
                        and Electronic Poll Books funded by CTCL raise questions of
                        certification, training, or disparate access due to their installment of
                        some but not other locations.33
                     c. Election regulations in Michigan and the state HAVA
                        implementation Plan detail training requirements for officers
                        overseeing elections. Despite adequate funding from multiple public
                        sources, poll workers in Detroit lacked adequate training, became
                        frustrated, and walked off in response to training problems.34
                     d. In Michigan, the process used for acquisition of electoral equipment
                        on a statewide basis violated state funding, procurement, and
                        legislative budget committee approval processes, as legislators were
                        left out of the process.35
                     e. CTCL funded mobile precincts used by election officials to collect
                        ballots and register people to vote, resulted in a disparate, statewide
                        access from precinct to precinct, favoring specific demographics.36
                     f.   The establishment of satellite polling places on several college
                          campus using CTCL funding occurred at multiple locations. These
                          offices were not mapped, favored a specific age and demographic
                          group of citizens, and were established outside of HAVA plans and
                          protocols.
                     g. CTCL funds created and funded an official position of election
                        workers called Voter Navigators. The Voter Navigators were not
                        approved positions according to the state electoral process.37
                     h. Unlike the HAVA Title I (303) requirement to maintain an
                        electronic voter database in Michigan, not one of the CTCL
                        contracts - including those reviewed from swing and other states
                        - included provisions for updating or purging of voter rolls. A
                        December 2019 Bureau of Elections report indicated more control
                        was needed over the Qualified Voter File (QVF) system.
                     i.   In Detroit, poll watchers were instructed not to compare signatures
                          on ballots, to back date the ballots, and to not require ID for people
                          who were voting in person.38
                     j.   A 2019 Michigan lawsuit filed by Pacific Interest Legal foundation
                          found noncompliance with the National Voter Registration Act of
                          1993. Detroit had 2,503 dead people on its voter rolls, and 4,788
                          voters that were flagged for duplicate or triplicate concern. Detroit
                          had 511,786 registered voters but only 479,267 adults designated as
                          eligible to vote.39 None of these items was addressed by Secretary
                          Benson in a December 2019 Audit by the State of Michigan
                          Auditors office.40

  33   Wisconsin Safe Voting Plan
  34   Detroit Training Issues
  35   Michigan Law Election Supplies
  36   Wisconsin Safe Voting Plan
  37   Wisconsin Safe Voting Plan
  38   Detroit Workers Did not Check Signatures
  39   Dead People on Voter Files
  40   Office of the Auditor General State of Michigan December 2019



                                                            14
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 25 of 39




                     k. Wisconsin, Green Bay, Kenosha, Madison, Milwaukee, and Racine
                        all added ballot drop boxes to facilitate the return of absentee
                        ballots throughout their cities.41 The locations and placement of
                        ballot drop boxes raises questions of disparate access from precinct
                        to precinct and across the state.
                     l.   In Detroit, Michigan, poll workers were restrained in their ability to
                          verify signatures or handle ballots. The Michigan Election Law
                          outlines the rules which were not adhered to in this process.42,43




  41   Wisconsin Safe Voting Plan
  42   Poll Watchers Denied Access
  43   Poll Watchers in Detroit Kicked Out



                                                         15
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 26 of 39




     4.0 CONCLUDING REMARKS -
     The confusion and negative effect from illegitimate infusion of private funding in
     Michigan, Wisconsin, Pennsylvania, and several other states during the 2020 election can
     be shown to have had a disparate and inequitable impact on the electorate.

     Although history is replete with examples of elite groups attempting to gain influence,
     the current incidence of CTCL and other private donors purposefully injecting hundreds
     of millions of dollars into swing states is troubling because county officials who should
     know better actually accepted the grants, to the exclusion of abundantly available
     public funding. Even the most casual of observers can understand that acceptance of any
     private funding for administration of public elections creates inequity, dependency, and
     the potential for collusion, or even fraud.

     It seems odd that while CTCL promotes having nationwide expertise in elections and
     electoral policy, its funding of local counties and municipalities in the 2020 general
     election blatantly circumvented well-funded and legislatively adopted state and federal
     HAVA plans.

     Perhaps even more troubling is the collaboration of the Michigan and Pennsylvania
     Secretaries of State and representatives who sit on the election commission of Wisconsin
     in promoting CTCL grants, granting access to databases, or otherwise promoting non-
     profit activities while subordinating CARES funding and HAVA state implementation
     plans. Several of these officials have longstanding affiliations with progressive non-
     profits and foundations who actively endeavor to collect voting information for purposes
     of affecting elections or altering electoral policies.

     The presence of vast quantities of public funds for administration of the 2020 elections
     in Michigan, Wisconsin, and Pennsylvania raises questions as to whether CTCL and its
     supporting foundations understood that there was no resource deficit for administration
     of elections, including extra expenses due to COVID-19.

     This warrants investigation.

     Based upon the information in this report and related research, STS offers the following
     actions and activities for consideration:
              1. The secretaries, attorneys general, and/or legislatures of states
                 whose county governments received CTCL funds should
                 commission a comprehensive, third-party audit of the consistency
                 of private/public transactions with the HAVA implementation plans
                 of their state. This should include compliance with NIST standards,
                 and state procurement requirements.
              2. State secretaries, attorneys general and/or legislatures who have
                 membership in the non-profit Electronic Registration
                 Information Center (ERIC) should audit the information access,
                 collection, storage, security and/or potential voter information
                 sharing practices of ERIC with other states or third-party non-profit
                 associations.




                                                16
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 27 of 39




             3. In the fall of 2020, the Center for Election Innovation (CEIR) issued
                grants to state secretaries, local governments, and non-profit
                associations for election-related purposes. Secretaries, attorneys
                general, and/or legislators of states receiving CEIR grants should
                request and evaluate CEIR contracts for HAVA compliance and the
                fiscal and procurement requirements of their individual states.
             4. CTCL is a non-profit organization chartered in Illinois but who has
                negotiated grant contracts with county and municipal governments
                in multiple jurisdictions across many states. The public record is
                silent as to whether CTCL is licensed in all the states in which it
                continues to conduct contractual business.
             5. The claw back language in CTCL agreements with counties and
                municipalities who received grants represents a long-term,
                contingent liability and is subject to federal audit, bonding, or
                pension risks. County commissioners should coordinate with their
                respective attorneys general or legislatures to understand and
                mitigate potential future liabilities.




                                               17
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 28 of 39




                              Attachment A

                                Flowchart:
                      The Relationship of Foundations
                                    and
          Non-profit Organizations Involved in US Electoral Policy
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 29 of 39
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 30 of 39




                                          Attachment B

                                     Charts, Graphs and Tables




   Note: Variations in grant amounts were reported by editors, the press and in meeting minutes
         from local governments. These variations might result in perceived inaccuracies in the
         dollar amounts of some CTCL grants. Because CTCL continues to make grants, source
         information in these calculations will outdate. The data presented is sufficient and reliable
         to conclude clear political trends in CTCL grant awarding patterns.
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 31 of 39




          Center for Tech and Civic Life’s Grants to Democratic
                      Strongholds in Battleground States



                                    State of Wisconsin

                                                                Trump’s        Trump’s
                     CTCL
       City                       Dem. Vote      Rep. Vote        2016       2016 WI Win
                     Grant
                                                                 WI Win        in Votes

    Milwaukee     $2,164,500         85%            14%          0.77%          22,748
     Madison      $1,281,788         70%            23%          0.77%          22,748
    Green Bay     $1,625,600         58%            42%          0.77%          22,748
     Racine       $1,002,100         72%            28%          0.77%          22,748

    Kenosha        $872,779          69%            31%          0.77%          22,748

   Total CTCL     $6,946,767
    WI Grant


  The five Wisconsin cities above accounted for 82% of Hillary Clinton’s vote in 2016.
  CTCL’s $6.32 million grant to increase voter participation in only five of Wisconsin’s 190
  cities will produce a lopsided vote for Joe Biden in Wisconsin’s five largest Democrat
  strongholds. If CTCl’s $6.3 million Wisconsin voter participation grant increases the
  Biden vote in just the five Democratic strongholds by 2%, then Democrat Joe Biden will
  win Wisconsin. CTCL’s $6.3 million Wisconsin grant deliberately increases Joe Biden’s
  chances of winning Wisconsin’s popular vote and 10 electoral votes.


                                   State of Pennsylvania
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 32 of 39




                                                                                 Trump’s
                                                                  Trump’s        2016 PA
    City/County     CTCL Grant      Clinton        Trump
                                                                2016 Pa Win       Win in
                                                                                  Votes
      Delaware
                     $2,200,000       65%           35%            0.72%           44,292
       County
    Philadelphia    $10,000,000      92.1%          7.9%           0.72%           44,292
       Centre
                      $863,828      48.71%         46.32%
       County
       Wayne
                      $25,000       67.63%         29.18%
       County
         Erie         $148,729      48.57%         46.99%
     Total CTCL
                    $13,237,557
      PA Grant


  CTCL’s $10 million grant to Philadelphia is three times higher than CTCL’s second
  largest grant. CTCL granted Philadelphia more money than anywhere else because
  President Trump can’t win his reelection if he doesn’t win Pennsylvania’s electoral
  votes. If CTCL’s $10 million voter participation grant increases just the Philadelphia
  Democratic voter turnout by 7.5%, then CTCL has flipped Pennsylvania for Democrat
  Joe Biden.


  Hillary Clinton had her second largest winning percentage in Delaware County behind
  the City of Philadelphia. CTCL’s Pennsylvania grants to Democratic strongholds in
  Philadelphia and Delaware County will play a significant role in determining whether
  Biden or Trump wins Pennsylvania.

                                      State of Michigan

        City            CTCL        Clinton       Trump          + Clinton        + Trump
       County           Grant        Vote          Vote            Votes           Votes

        Detroit      $3,512,000     234,871        7,682         227,189              0
       Lansing        $443,742       65,272       22,390          42,882              0
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 33 of 39




        City            CTCL          Clinton      Trump        + Clinton      + Trump
       County           Grant          Vote         Vote          Votes         Votes
    East Lansing       $43,850         26,146      8,294         17,852            0
         Flint         $475,625        16,163      4,677         11,486            0
      Ann Arbor        $417,000       128,025      50,335        77,690            0

      Muskegon         $433,580        8,933       3,372         5,561             0

       Saginaw                         10,263      11,077          0              814
       Pontiac         $405,564        14,351      2,735         11,616            0
       Romulus         $16,645         7,573       3,078         4,495             0
     Kalamazoo         $218,869        18,644      5,456         13,188            0


   Total CTCL MI $5, 66,         5
                                      530,241     119,096       411,959           814




  If CTCL’s $3.5 million Detroit grant increases Democrat Joe Biden’s vote by 4.5% in just
  Detroit, CTCL’s grant will have flipped Michigan from Red to Blue. CTCL’s $3.96 million
  in Michigan grants to Democratic strongholds in Detroit, Flint, Lansing and East Lansing
  increase Democrat Joe Biden’s chance of winning Michigan’s statewide and 16
  electoral votes.

                                     State of South Carolina

                                                                               Trump’s
                                      Clinton      Trump       Trump’s 2016    2016 SC
      County         CTCL Grant
                                       Vote         Vote          SC Win        Win in
                                                                                Votes

     Richland
                      $730,000        108,000      52,469         14.1%         300,016
      County
    Charleston
                      $695,000         89,299      75,443         14.1%         300,016
     County
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 34 of 39




                                                                               Trump’s
                                    Clinton      Trump        Trump’s 2016     2016 SC
      County       CTCL Grant
                                     Vote         Vote           SC Win         Win in
                                                                                Votes

    Clarendon
                    $102,373         7,732        7,386
     County
    Greenville      $660,000        74,483       127,832
    Total CTCL
                    $2,187,373
     SC Grant




  Republican Senator Lindsey Graham represents South Carolina and is on the
  November 3, 2020 ballot. CTCL’s grants to South Carolina Democratic strongholds
  improperly increases Democratic votes in Richland and Charleston counties and makes
  President Trump and Senator Graham’s reelection more difficult. State of Georgia

                                          Georgia

                                                          Clinton            Trump
          County                 CTCL Grant
                                                           Vote               Vote

          Fulton                 $6,000,000               297,051            117,783
           Cobb                  $5,600,000               160,121            152,912
        Dougherty                 $295,235                 23,311            10,232
          Dekalb                 $4,800,000               251,370            51,468
      Total GA Grant             $16,695,235              731,853            332,395


  Fulton County is one of the most reliable Democratic Counties in the country. Since
  1876 Fulton County has voted Democratic in every presidential election, except in 1928
  and 1973. Of the State of Georgia’s 159 counties, Hillary Clinton received more votes in
  Fulton County than any other Georgia county. Clinton beat Donald Trump by 180,000
  votes in Fulton County.
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 35 of 39




                                              Iowa


               County           CTCL Grant             Clinton   Trump
            Black Hawk            $267,500              50.6%    43.3%
            Scott County          $286,870              47.5%     46%
             Woodbury             $156,000              57.4%    37.5%
            Cerro Gordo            $20,325              43.5%    51.2%
                 Floyd             $7,302               39.8%    54.7%
               Louisa              $6,324              32.91%    61.28%
           Total IA Grant         $744,321
                                            Minnesota


                 City           CTCL Grant
            Minneapolis          $3,000,000


          Total MN Grant         $3,000,000




                                         New Jersey


        County              CTCL Grant

     Atlantic County         $150,000



     Total NJ Grant          $150,000




                                            New York
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 36 of 39




         County         CTCL Grant       Clinton Vote      Trump Vote

    Onondaga County      $286,960          53.89%            40.13%

      Warren County       $31,000          41.68%            50.15%

     Tompkins County      $69,000          67.69%            24.3%

      Total NY Grant     $386,960




  Warren County which voted for Trump in 2016 received the smallest CTCL grant.
                                        Texas


         County         CTCL Grant       Clinton Vote      Trump Vote

      Dallas County     $15,130,433        461,080          262,945
      Bowie County        $62,095           8,838            24,924
      Hays County        $289,000           33,224           33,826
     Hopkins County       $19,952           2,510            10,707
    Cameroon County     $1,800,000          59,402           29,472
        Colorado          $14,990           1,987             6,325
          Bexar         $1,900,000         319,550          240,333
           Ellis          $86,424           16,253           44,941
       Williamson        $263,644           84,468          104,175
    Total Texas Grant   $19,566,538        987,312          757,648




  In 2016 Clinton won Dallas County by 137,284 votes. In 2016 Bowie County only had
  33,4470 votes. Trump won Bowie County by 16,082 votes over Clinton. Trump won
  Hays County by 602 votes over Clinton. Trump won Hopkins County by 5,412 votes
  over Clinton.
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 37 of 39




                                       Maine


         Town           CTCL Grant

     Town of Union        $5,000



    Total Maine Grant     $5,000




                                      Maryland


        County          CTCL Grant        Clinton      Trump

      Washington         $90,512



     Total Maryland      $90,512
         Grant




                                     Arkansas


        County          CTCL Grant        Clinton      Trump

       Craighead         $59,856



     Total Arkansas
                         $59,856
         Grant




                                     Mississippi
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 38 of 39




         County         CTCL Grant             Clinton   Trump

          Hinds         $1,500,000             71.39%    26.69%


     Total MS Grant     $1,500,000




                                           Ohio


         County         CTCL Grant             Clinton   Trump

          Lucas          $544,624              56.10%    38.32%
         Lorain          $435,248              47.63%    47.54%

         Franklin        $975,188              60.43%    34.30%

        Ashtabula        $65,000               23,318    15,577

     Total Ohio Grant   $2,020,060




                                          Kansas


         County         CTCL Grant             Clinton   Trump

        Sedgwick         $816,458              36.88%    55.28%


     Total KS Grant      $816,458



                                     Total CTCL Grants



              State                 Number of Grants     CTCL Grant Amount
           Wisconsin                       6                 $7,324,567
Case 1:20-cv-03747-NRN Document 1-12 Filed 12/22/20 USDC Colorado Page 39 of 39




             State                 Number of Grants             CTCL Grant Amount
         Pennsylvania                       5                        $13,237,557
           Michigan                         8                        $6,106,599
        South Carolina                      3                        $1,527,373
            Georgia                         2                        $11,600,000
              Iowa                          6                         $744,321
           Minnesota                        1                        $3,000,000
          New Jersey                        1                         $150,000
             Texas                          7                        $19,216,470
           New York                         3                         $386,960
             Maine                          1                           $5,000
           Maryland                         1                          $90,512
           Arkansas                         1                          $59,856
          Mississippi                       1                        $1,500,000
              Ohio                          1                         $544,624
      Total CTCL Grants                     47                       $65,493,839




  The first 26 CTCL grants went only to Democratic strongholds in swing states. CTCL
  claim that its grants are for the purpose of protecting voters from the COVID-19
  pandemic is a blatant lie. CTCL hidden COVID-19 grant agenda is to increase the votes
  for Democratic presidential candidate Joe Biden, Democratic U.S. Senate candidates
  and Democratic House of Representative candidates.
